--------------------------------------------------------------------------------

Exhibit 10.1

 
JAMES RIVER COAL COMPANY


ANNUAL INCENTIVE COMPENSATION PLAN






1.    PURPOSE.


The Board of Directors (the “Board”) of James River Coal Company (the “Company”)
has determined that certain executives and corporate managers of the Company
contribute substantially to the growth, success and financial performance of the
Company. The purpose of this Plan is to reward such individuals with a cash
bonus (“Financial Award”) when the Company achieves certain annual financial
goals established by the Board. Financial Awards may vary based upon the
achievement of certain pre-established safety goals and the individual
performance of participants during the Plan Year.


2.    PLAN YEAR.


This Plan will operate on a calendar year basis. The first Plan Year will be
from January 1, 2007 through December 31, 2007. Thereafter, each Plan Year will
be for a subsequent calendar year period until the Plan is terminated by the
Board.


3.    PARTICIPANTS.


The Compensation Committee of the Board (the “Committee”) shall designate and
approve participants in the Plan. Those individuals listed on Exhibit A will
participate during the 2007 Plan Year (each a “Participant”). The Committee
shall have the right to add or remove Participants from time to time as it deems
appropriate in its sole discretion. When a Participant is added during the
course of a Plan Year, his/her Financial Award shall be prorated based upon
length of service during the Plan Year, unless otherwise determined by the
Committee.


4.    CORPORATE FINANCIAL GOALS AND PERFORMANCE MEASURE.


The Committee shall establish a Target Financial Goal for each Plan Year. The
Target Financial Goal shall be a designated level of Earnings Before Interest,
Taxes, Depreciation and Amortization (EBITDA) for such year. EBITDA shall be
defined as net income before federal income taxes, excluding net gains or losses
on investments, and before deduction for any expenses attributable to Interest,
Depreciation or Amortization, as derived from the annual audited financial
statements of the Company for such Plan Year.


5.    SAFETY GOALS AND INDIVIDUAL PERFORMANCE GOALS.


The Committee shall also establish annually one or more safety and/or individual
performance goals applicable to individual Participants. The weighting of such
goals in determining a Participant’s Financial Award may vary from individual to
individual, but will not exceed the percentages shown on Exhibit A.

 
 

--------------------------------------------------------------------------------

 



6.    PARTICIPANT FINANCIAL AWARDS.


No later than March 15 following the end of each Plan Year, the Committee shall
determine a Participant’s Financial Award for such Plan Year based upon (i) the
financial performance of the Company in relation to the Target Financial Goal;
(ii) the safety performance of the subsidiary or subsidiaries in relation to the
safety goals applicable to that Participant; and (iii) the Participant’s
individual performance during such Plan Year, all such criteria being weighted
for each respective Participant as set forth on Exhibit A. Each Participant
shall have a predetermined bonus level, dependent upon his/her level of
responsibility within the Company, that is a percentage of such Participant’s
annual base salary (the “Award Opportunity”). The Award Opportunity for each
Participant in the 2007 Plan Year is set forth on Exhibit A. The Committee shall
have the authority to set and amend the Award Opportunity and the weighting of
the criteria applicable to individual Participants in the Plan. Financial Awards
shall be calculated by applying the Award Multiplier set forth on Exhibit A when
the Company’s actual EBITDA exceeds the Target Financial Goal for the Plan Year.
All Financial Awards shall be paid in a cash, lump sum payment no later than
March 15 following the end of the Plan Year, or, if later, when the annual
audited financial statements are finalized.


7.    TERMINATION OF EMPLOYMENT.


Except as otherwise provided in Section 8 below, if a Participant’s employment
terminates, voluntarily or involuntarily, at any time during the Plan Year or
prior to payment of a Financial Award for the Plan Year for any reason other
than Normal Retirement, Early Retirement, Death or Disability (all as defined in
the James River Retirement Plan), no Financial Award or payment under this Plan
shall be earned, due or payable.


If a Participant’s employment terminates during the Plan Year due to Normal
Retirement, Early Retirement, Death or Disability (all as defined in the James
River Retirement Plan), the Financial Award earned pursuant to this Plan will be
prorated based upon the date of such occurrence and the base salary earned
through such date, and shall be paid to the Participant in a lump sum no later
than March 15 following the end of the Plan Year in which the termination
occurs, or, if later, when the annual audited financial statements are
finalized.


8.    CHANGE OF CONTROL.


In the event that a “Change of Control” as defined in the Company’s Severance
and Retention Plan (but excluding the proviso at the end of such definition)
occurs after conclusion of a Plan Year for which Financial Awards have been
earned but not yet paid, such awards shall be paid to Participants as soon as
practicable. In addition, upon the occurrence of a Change of Control all
Participants shall become immediately vested and entitled to receive within
thirty (30) days after such event, provided they are still employed by the
Company immediately prior to such Change in Control, their Financial Awards at
the Target Financial Goal for the Plan Year during which the Change of Control
occurs.

 
 

--------------------------------------------------------------------------------

 



9.    ADMINISTRATION OF THIS PLAN.


A.    GENERAL. The Board has delegated authority for the overall administration
of the Plan to the Compensation Committee of the Board. Actions of the Committee
may be taken by the vote of a majority of its members at a meeting or through
written or electronic ballot in lieu of a meeting. The Committee may allocate
among its members and delegate to any person who is not a member of the
Committee any of its administration responsibilities. The Committee will have
power to interpret this Plan, to make regulations for carrying out its purpose
and to make all other determinations in connection with its administration, all
of which will, unless otherwise determined by the Committee, be final, binding
and conclusive. The Committee shall administer and interpret the Plan in a
manner that it reasonably determines is consistent with the requirements of
Internal Code section 409A.


B.    DISCRETION. As soon as practicable after the end of the Plan Year and no
later than the March 15, or, if later, when the annual audited financial
statements are finalized, the Committee shall certify the level at which the
Target Financial, individual, and safety goals have been met and shall approve
payments for Participants, if deemed reasonable by the Committee. The Committee
may use discretion to reduce or to increase Awards to be paid in accordance with
this Plan.


C.    DETERMINATION OF EMPLOYMENT. The Committee will have the right to
determine, with respect to any Participant, the commencement date or termination
date of the Participant’s employment with the Company solely for purposes of
this Plan, separate and apart from any determination as may be made by the
Company with respect to the individual’s employment.


D.    AMENDMENTS. The Committee will have the power to amend or terminate this
Plan in any manner and at any time, including in a manner adverse to the rights
of the Participants.


E.    NO LIABILITY. No member of the Board of Directors of the Company or the
Committee or any employee of the Company (each, a “Covered Person”) will have
any liability to any person (including any Participant) for any action taken or
omitted to be taken or any determination made in good faith with respect to this
Plan or any Participant’s participation in it. Each Covered Person will be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Covered Person in connection with or resulting from any action,
suit or proceeding to which such Covered Person may be a party or in which such
Covered Person may be involved by reason of any action taken or omitted to be
taken under this Plan and against and from any and all amounts paid by such
Covered Persons, with the Company’s approval, in settlement thereof, or paid by
such Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person, provided that the Company will have the
right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company will have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification will not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful misconduct. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such persons or hold them harmless.

 
 

--------------------------------------------------------------------------------

 





10.    GENERAL RULES.


A.    TAX WITHOLDINGS. As a condition to the payment of any amount under this
Plan or in connection with any other event that gives rise to a federal or other
governmental tax withholding obligation (1) the Company may deduct or withhold
(or cause to be deducted or withheld) from any payment to a Participant whether
or not pursuant to this Plan or (2) the Committee will be entitled to require
that the Participant remit cash to the Company (through payroll deduction or
otherwise), in each case, in an amount sufficient in the opinion of the Company
to satisfy such withholding obligation.


B.    NO RIGHTS TO OTHER PAYMENTS. The provisions of this Plan provide no right
or eligibility to a Participant to any other payouts from the Company under any
other alternative plans, arrangements or contracts the Company may have with any
employees or group of employees of the Company.


C.    BENEFICIARY. For the purpose of the Plan, a beneficiary shall be either
(1) the named beneficiary designated by the Participant under this Plan, (2) the
named beneficiary or beneficiaries designated by the Participant under the
Company’s group life insurance plan, or (3) in the absence of any such
designation, a legal representative of the Participant, duly appointed in the
case of incompetence or death of the Participant. A Participant may revoke or
change any designation. To be effective, the designation of a named beneficiary
or beneficiaries, or any change in or revocation of any designation, must be on
a form provided by the Company, signed by the Participant, and filed with the
Company’s Manager of Benefits, prior to the death or disability of such
Participant. Any such designation, change or revocation shall be ineffective to
invalidate any cash payment made or other action taken by the Company pursuant
to the Plan prior to the receipt of same by the Company. The determination by
the Company of a beneficiary or beneficiaries, or the identity thereof, or the
rights of same, based on proof by affidavit or other written evidence
satisfactory to the Company shall be conclusive as to the liability of the
Company, and any payment made in accordance therewith shall discharge the
Company of its obligation under the plan for such payment.


D.    SEVERABILITY. If any of the provisions of this Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), or inconsistent
with the requirements of Internal Revenue Code section 409A, such provision will
be deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability and the remaining provisions will not be affected
thereby; provided, that if any such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision will be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.

 
 

--------------------------------------------------------------------------------

 



E.    ENTIRE AGREEMENT. This Plan contains the entire agreement of the parties
with respect to the subject matter thereof and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.


F.    NO THIRD PARTY BENEFICIARIES. Except as expressly provided therein, this
Plan will not confer on any person other than the Company and the Participant or
the Participant’s beneficiary any rights or remedies thereunder. The exculpation
and indemnification provisions of Section 9 E will inure to the benefit of a
Covered Person’s estate and beneficiaries and legatees.


G.    COMPANY’S SUCCESSORS AND ASSIGNS. The term of this Plan will be binding
upon and inure to the benefit of the Company and its successors and assigns.


H.    RIGHT TO DISCHARGE. Nothing contained in this Plan will confer on any
Participant any right to be continued in the employ of the Company or to be
included in any future plans of similar nature.


11.    DISPUTES.


A.    GOVERNING LAWS. This Plan will be governed by and construed in accordance
with the laws of the Commonwealth of Virginia, without regard to principles of
conflict of laws.


B.    JURISDICTION. The Company and each Participant hereby irrevocably submit
to the exclusive jurisdiction of a state or federal court of appropriate
jurisdiction located in the City of Richmond, the Commonwealth of Virginia over
any suit, action or proceeding arising out of or relating to or concerning this
Plan. The Company and each Participant acknowledge that the forum designated by
this section has a reasonable relation to this Plan and to such Participant’s
relationship with the Company.


C.    WAIVER. The Company and each Participant waive, to the fullest extent
permitted by applicable law, any objection that the Company and such Participant
now or hereafter may have to personal jurisdiction or to the laying of venue of
any such suit, action or proceeding in any court referred to in Section 11B. The
Company and each Participant undertake not to commence any action, suit or
proceeding arising out of or relating to or concerning this Plan in any forum
other than a forum described in Section 11B.


D.    SERVICE OF PROCESS. Each Participant irrevocably appoints the Secretary of
the Company at 901 E. Byrd Street, Suite 1600, Richmond, Virginia 23219, as his
or her agent for service of process in connection with any action, suit or
proceeding arising out of or relating to or concerning this Plan. The Secretary
will promptly advise the Participant of any such service of process.


E.    CONFIDENTIALITY. Each Participant must keep confidential any information
concerning any Award made under this Plan and any dispute, controversy or claim
relating to this Plan, except that a Participant may disclose information
concerning a dispute or claim to the court that is considering such dispute or
to such Participant’s legal counsel (provided that such counsel agrees not to
disclose any such information other than as a necessary to the prosecution or
defense of the dispute).

 
 

--------------------------------------------------------------------------------

 





12.    TERM OF PLAN.


This Plan will continue until suspended or terminated by the Board in its sole
discretion.

